DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited patents and/or publications teach selecting a particular training program residing in the memory of a server, the particular training program comprising a plurality of training modules, wherein each training module comprises a plurality of phases, each phase being associated with a particular operational mode for user devices uniquely associated with each of the plurality of participants; the server executing the particular training program, wherein executing the particular training program comprises the following actions:  (c) transmitting to the user devices video content associated with the current phase and the current operational mode, wherein the current operational mode is either a demonstration mode or a performance mode, wherein video content in a demonstration includes a demonstration video of an instructor performing a physical activity that a participant 1s expected to perform, and wherein  video content in a performance includes physical and timing performance targets that a participant is expected to meet; and (d) embedding data commands within the video content to change the particular operational mode and ensure that the particular operational mode is synchronized across the user devices.  This application is also applied for the reasons set forth in the Remarks set forth in the Remarks dated 10/27/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774. The examiner can normally be reached Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KESHA FRISBY/Primary Examiner, Art Unit 3715